DETAILED ACTION
Election without Traverse
Election without traverse was made in remarks filed on 11/23/2021. Group II is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being for the nonelected design.Group I, 1.1-1.7 are evaluated on the merits.
Specification
The examiner has amended the Specification as follows:
A.  The figure descriptions must be amended in accordance with the election. For example:
--1.1 : Perspective 
1.2 : Front 
1.3 : Back 
1.4 : Right 
1.5 : Left 
1.6 : Top 
1.7 : Bottom --
B. The broken line statement should be amended for form and clarity to include the word –claimed—in front of the word –design-- (MPEP § 1503.02, subsection III):
--The seams on the straps of the shoe or on the top of the shoe are part of the claimed design; the dotted lines on the bottom edge of the shoe sole are intended to show that the bottom part of the shoe shall not be part of the claimed design. –
Claim Rejection - 35 USC § 102

The claim is rejected under 35 U.S.C. 102(a)(1)  as being anticipated by the Birkenstock X Proenza (as seen in Maggie Griswold’s “Teamed Up to Create Our Dream Spring Sandal Collection”  published online at StyleCaster 3/11/2020) because the claimed invention was patented, described in a printed publication, 
The appearance of Birkenstock X Proenza is substantially the same as that of the claimed design. See e.g., International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009) and MPEP § 1504.02.
For anticipation to be found, the two designs must be substantially the same.  Gorham Co. v. White, 81 U.S. 511, 528 (1871).  The ordinary observer test is the sole test for anticipation. International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009).  

“Two designs are substantially the same if their resemblance is deceptive to the extent that it would induce an ordinary observer, giving such attention as a purchaser usually gives, to purchase an article having one design supposing it to be the other.” Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, supra.  

Under this standard, the appearance of Birkenstock X Proenza is substantially the same as that of the claimed design. That is, the appearance of the claimed sandal is deceptive to the extent that it would induce an ordinary observer to purchase it supposing it to be the Birkenstock X Proenza. 

If any attempt to overcome the rejection with the filing of an affidavit under 37 CFR 1.130(a), the affidavit should include an unequivocal statement that the inventor herein is the inventor of the design shown in the reference, and provide an explanation of how the design was obtained from the inventor by the publisher of the reference.

Claim Rejection - 35 USC § 102

The claim is rejected under 35 U.S.C. 102(a)(1)  as being anticipated by the US Design Patent  #D878,719 (3/24/2020, Post) because the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention (5/8/2020).
The appearance of US #D878,719 is substantially the same as that of the claimed design. See e.g., International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009) and MPEP § 1504.02.
For anticipation to be found, the two designs must be substantially the same.  Gorham Co. v. White, 81 U.S. 511, 528 (1871).  The ordinary observer test is the sole test for anticipation. International Seaway Trading Corp. v. Walgreens Corp., 589 F.3d 1233, 1237-38, 1240, 93 USPQ2d 1001 (Fed. Cir. 2009).  
Door-Master Corp. v. Yorktowne Inc., 256 F.3d 1308, 1313 (Fed. Cir. 2001) (citing Gorham Co. v. White, supra.  
Under this standard, the appearance of US #D878,719 is substantially the same as that of the claimed design. That is, the appearance of the claimed sandal is deceptive to the extent that it would induce an ordinary observer to purchase it supposing it to be the US #D878,719. 

If any attempt to overcome the rejection with the filing of an affidavit under 37 CFR 1.130(a), the affidavit should include an unequivocal statement that the inventor herein is the inventor of the design shown in the reference, and provide an explanation of how the design was obtained from the inventor by the publisher of the reference.

Claim Rejection 35 U.S.C. § 103
Even though the differences are not viewed as being patentably distinguishing, because the prior art was available, the combination was made.
The claim is rejected under 35 U.S.C. 103 as being unpatentable over US Design Patent #D878,719 (3/24/2020, Post) in view of US Patent #3,063,167 (1960, Scholl)
Although the claimed design may not be identically disclosed or described as set forth in 35 U.S.C. 102, the invention is not patentable if the differences between the claimed design and the prior art would make the claim as a whole obvious to a designer having ordinary skill in that art before the effective filing date of the claimed design.
The US Design Patent #D878,719 has an overall appearance basically the same as the claimed design. The shape, configuration and proportions of the sandals are the same. The sandal uppers both feature two wide straps with rounded square ends of the same length and shape. The straps are the same distance apart in both designs and are relatively the same thickness. They cross over the top of the foot and overlap on the opposite side of the upper in the same manner and with the same appearance. Both designs show a sandal upper wrapped at the same positon around the top layer of the sandal sole. The top layer of the sole is the same thickness around the sandal in both designs with a thinner thickness shown at the toe than at the heel. Both designs show a two part sole, although the bottom layer is not claimed in US Design Patent #D878,719, it is shown in broken lines with the same thickness, orientation and appearance as the present design. Both designs have a modeled foot bed. The configuration of the sandal upper and the sole of the sandal is the same in both designs. 
US Design Patent #D878,719 have a layer “sealing” the edge giving it a raised appearance.
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the present claimed invention to modify the US Design Patent #D878,719 by converting the “sealed edge” to  stitching along the edges of the shoe upper as taught by Scholl.
These teachings, resulting in a design having an appearance strikingly similar to the claimed design, and over which the claimed design would have no patentable distinction. 
This modification of the basic reference in light of the secondary prior art is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  Further, it is noted that case law has held that one skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F.2d 1168, 170 USPQ 285 (CCPA 1961) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1982).
The examiner considers the prior art to be analogous prior art because all of the applied references are in the arts of footwear, apparel and haberdashery. 
The stitching shown on the present design is an obvious modification.  The use of the X Box stitch on the ends of the straps is considered di minimis and well known in the art of apparel, haberdashery and leather stitching.  The x box stitch shown on the end of the straps is a common stitching technique and therefore is not a matter of invention. It is commonly used to secure a surface on the opposite side of a strap for example a piece of fabric or hook and loop fastener. See NPL reference “How to Sew an X Box” (Johnson, 7/2019).
Any difference in materials of manufacture between the present application and the prior art are not differences of design. Ace Fastener Corp. v. U.S. 125 USPQ 143 (1960). Further, it is common in the art to offer a design in a variety of colors, textures and surface qualities including metallic. See the references attached to the action as evidence of material variety offered in a design.  
Presence of invention is as essential to granting of design patent as to granting of mechanical patent; obvious changes in arrangement and proportioning are no more patentable in one case than in the other. In re Stevens 624 O.G. 366; 81 USPQ 362 (1949).

    PNG
    media_image1.png
    1070
    1377
    media_image1.png
    Greyscale

Claim Rejection 35 U.S.C. § 103
Even though the differences are not viewed as being patentably distinguishing, because the prior art was available, the combination was made.
The claim is rejected under 35 U.S.C. 103 as being unpatentable over US Design Patent #D878,719 (3/24/2020, Post) in view of Clarks Women’s Breeze Sea Flip Flop in Silver (Amazon 7/3/2017 ). 
Although the claimed design may not be identically disclosed or described as set forth in 35 U.S.C. 102, the invention is not patentable if the differences between the claimed design and the prior art would make the claim as a whole obvious to a designer having ordinary skill in that art before the effective filing date of the claimed design.
The US Design Patent #D878,719 has an overall appearance basically the same as the claimed design. The shape, configuration and proportions of the sandals are the same. The sandal uppers both feature two wide straps with rounded square ends of the same length and shape. The straps are the same distance apart in both designs and are relatively the same thickness. They cross over the top of the foot US Design Patent #D878,719, it is shown in broken lines with the same thickness, orientation and appearance as the present design. Both designs have a modeled foot bed. The configuration of the sandal upper and the sole of the sandal is the same in both designs. 
The difference being the manner in which the edges of the shoe upper are treated. The edges of the US Design Patent #D878,719 have a layer sealing the edge giving it a raised appearance. The present design shows stitching on the edges of the shoe upper and the straps are reinforced with an x box stitch. 
It would have been obvious to one of ordinary skill in the art not later than the effective filing date of the present claimed invention to modify the US Design Patent #D878,719 by converting the protective layer on the edges of the shoe upper to  common stitching and reinforcing the straps with the x box stitch as taught by Clarks Women’s Breeze Sea Flip Flop in Silver (Amazon 7/3/2017 ). 
These teachings, resulting in a design having an appearance strikingly similar to the claimed design, and over which the claimed design would have no patentable distinction.  
This modification of the basic reference in light of the secondary prior art is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  Further, it is noted that case law has held that one skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F.2d 1168, 170 USPQ 285 (CCPA 1961) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1982).
The examiner considers the prior art to be analogous prior art because all of the applied references are in the arts of footwear, apparel and haberdashery. 
Any difference in materials of manufacture between the present application and the prior art are not differences of design. Ace Fastener Corp. v. U.S. 125 USPQ 143 (1960). Further, it is common in the art to offer a design in a variety of colors, textures and surface qualities including metallic. See the references attached to the action as evidence of material variety offered in a design.  



    PNG
    media_image2.png
    1070
    1573
    media_image2.png
    Greyscale

Conclusion
In conclusion the claim stands rejected 35 U.S.C. § 103 as set forth above.
Additionally, claim stands rejected under 35 U.S.C. 102 paragraph (a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WATKINS whose telephone number is (571)272-6415.  The examiner can normally be reached on M-F 8:00- 4:00 pm PST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sheryl Lane, can be reached on 571-272-7609.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER L WATKINS/Examiner, Art Unit 2915